     Case 3:21-cv-00132-MCR-HTC Document 23 Filed 03/29/21 Page 1 of 2


                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


DOUGLAS MARSHALL JACKSON,
      Plaintiff,

v.                                              CASE NO. 3:21cv132-MCR-HTC

MARK INCH,
     Defendant.
__________________________________/


                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated February 9, 2021. ECF No. 14. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The magistrate judge’s Report and Recommendation is adopted and

         incorporated by reference in this Order.
     Case 3:21-cv-00132-MCR-HTC Document 23 Filed 03/29/21 Page 2 of 2


                                                                          Page 2 of 2

     (2) This matter is DISMISSED as frivolous, malicious, and for failing to state

        a claim.

     (3) All pending motions are DENIED as Moot.

     (4) The clerk is directed to close the file.

     DONE AND ORDERED this 29th day of March 2021.




                                       s/ M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:21cv132-MCR-HTC
